Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Statement of Additional Information dated April 28, 2006 For OPPORTUNITY PLUS Multiple Option Group Variable Annuity Contracts Supplement dated September 20, 2006 to the Statement of Additional Information dated April 28, 2006 This supplement updates and amends certain information contained in the Statement of Additional Information (SAI) dated April 28, 2006. Please read it carefully and keep it with your SAI for future reference. The address listed on the second page of the SAIis hereby deleted and replaced with the following addresses: For all regular mail , please use: Opportunity Plus Service Center ING National Trust P.O. Box 9810 Providence, RI 02940-8010 For overnight delivery , please use: Opportunity Plus Service Center ING National Trust 101 Sabin Street Pawtucket, RI 02860 1-800-677-4636 X.75962-06D
